DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
All independent claims recite “identify a sensitivity value of a memory page in the memory component; assign the memory page to a sensitivity tier of a plurality of sensitivity tiers based on the sensitivity value of the memory page, wherein each sensitivity tier has a corresponding range of sensitivity values” (or pages that are “to be” assigned to slots based on the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”  MPEP § 2161.01(I).  The specification states that “[i]n one implementation, the memory sub-system can initially determine a sensitivity value for each memory page in each memory block in the sub-system based on susceptibility of the memory page to failure mechanisms related to cross-temperature, read disturb, and retention response of the word-line.”  Specification paragraph 0016.  The specification also states: “In one implementation, memory sub-system 110 can determine a sensitivity value for each memory page based on the page's susceptibility to one or more failure metrics as indicated by the physical characteristics of the word-line associated with the page (e.g. width of the word-line). Relevant failure metrics include, but are not limited to, cross-temperature, read disturb, and retention response of the word-line.”  Specification paragraph 0025.  The specification does not appear to support any way of identifying a sensitivity values such that those values change the sensitivity tier of a page (e.g. the specification does not appear to support any specific relationship between the values of any of the specific parameters and the values of the “sensitivity value”) and it is not instantly a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.”  MPEP § 2163.03.  “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.”  MPEP § 2163(II)(A)(3)(a)(ii).  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).” MPEP § 2163.05.
Claims 1 and 8 substantially recite: “scan a subset of a plurality of memory pages in the memory component, wherein the subset comprises a number of memory pages from each sensitivity tier determined according to the corresponding targeted scan interval of each the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”  MPEP § 2161.01(I).  No support is found in the specification for any method of determining a number of pages according to a scan interval.  
Claims 2 and 9 substantially recite: “The system of claim 1, wherein the number of memory pages from each sensitivity tier comprises a percentage of a media scan sample determined based on the targeted scan interval of the sensitivity tier and a power on operating model of the memory component.”  The only support for a “power on operating model” is the number of hours a device is running per day.  See specification paragraph 0025, 0030, and 0038.  This does not support the genus of all “power on operating models”.  Note that the “power on” operating model is not expressly limited in the specification. 
Claims 3, 10, and 20 recite modifying the scan interval or buffer space (number of slots) in response to the “cell margins, system specifications or failure sensitivity”.  While there is support for using cell margins to determine the scan interval because cell margins are explained as the distance between cells in the specification, not support is offered for any specific instance 
Claims 5 and 12 substantially recite: “The system of claim 1, wherein to assign a memory page to a sensitivity tier, the processing device is further to assign the memory page to a static list of sensitive pages based on at least one of qualification or manufacturing data of the memory component.”  No support is found in the original specification for any method of determining sensitivity from manufacturing data or qualification data so the specification cannot support using either to determine a sensitivity tier.  
Claims 7, 14, and 18 substantially recite: “The system of claim 1, wherein the processing device is further to assign a plurality of memory pages located at uniform intervals in a memory block to a sensitivity tier.”  Alone this is supported, but the independent claims substantially recite “determine a sensitivity value of a memory page in the memory component; assign the memory page to a sensitivity tier of a plurality of sensitivity tiers based on a corresponding sensitivity value”.  No support is found for a method which can both assign a page to a tier based on a range of values and assign the pages based on their location at intervals (e.g. there is st 4th and 7th pages to a tier based on their being part of the same range of values because the non-selected pages would also be in the same tier).  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 substantially recite: “scan a subset of a plurality of memory pages in the memory component, wherein the subset comprises a number of memory pages from each sensitivity tier determined according to the corresponding targeted scan interval of each sensitivity tier.”  It is not clear what is meant by a number determined according to an interval.  It is noted that over time a shorter scan interval may over time result in more memory pages being scanned, but the claim language could be interpreted as reciting a number being determined based on the interval (i.e. an active step of determination).  It is not clear whether the claim language is merely emphasizing the inherent property that a shorter scan time between pages results in a larger number being scanned, or an active, calculated determination made by the system.  If the latter is meant, it is not clear how a determination would affect the relationship between scan time and amount of pages scanned.  
Claim 15 recites: “define a plurality of media scan slots, to which a plurality of memory pages, corresponding to a plurality of sensitivity tiers, is to be assigned, wherein each sensitivity tier in the plurality of sensitivity tiers comprises a range of sensitivity values and a set of memory pages corresponding to the range of sensitivity values”.  It is not clear what if any steps are required by the above claim language.  The language could refer to allocating memory sufficient for (and based on) some known number of pages, or could be read as merely requiring some unspecified amount memory intended to hold pages to exist.  Since there are two reasonable but inconsistent interpretations, the claim language is indefinite.  
Claims 5 and 12 recite “qualification or manufacturing data of the memory component”.  The only explanation of “qualification . . . data” is found in paragraph 0025 of the specification: “A static page list can be determined based on process-related characteristics of the memory component (e.g. qualification data of the memory component)”.  Whether or not a characteristic of a memory component is “process-related” is subjective and there is no other explanation of the unknown term “qualification data”.  See MPEP § 2173.05b.  
All dependent claims are rejected as containing the limitations of the claims from which they depend. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raychaudhuri (US 2020/0135293, filed 2018, different assignee).
1. A system comprising: a memory component; and a processing device, operatively coupled with the memory component, to: 
identify a sensitivity value of a memory page in the memory component; assign the memory page to a sensitivity tier of a plurality of sensitivity tiers based on the sensitivity value of the memory page, wherein each sensitivity tier has a corresponding range of sensitivity values; (Raychaudhuri teaches: “Each drive is powered on and the integrity check process 300 randomly reads a plurality of pages across all the storage drives stored within the storage system. In another approach, the process can equally select a plurality of pages to be read from each drive to ensure that the same number of pages are being read across all drives.  [0050] In some embodiments, the pages that are read may be selected from hot spot areas in a storage system that typically run hotter due to the proximity of other storage drives as well as poorer air flow. For example, storage drives stored in the center of a storage system tend to be hotter than the storage drives stored toward the outer portions of the storage system. The storage drives stored in the hot spot areas can have a higher number of pages read to ensure that the integrity of those drives is maintained.”  Raychaudhuri paragraph 0049 and 0050.  Note that a range of temperatures exist above and below a given temperature.) determine a targeted scan interval for each sensitivity tier of the plurality of sensitivity tiers; and scan a subset of a plurality of memory pages in the memory component, wherein the subset comprises a number of memory pages from each sensitivity tier determined according to the corresponding targeted scan interval of each sensitivity tier.  (“Once the storage drive 120 is powered on, the integrity check process 300 proceeds to read at least one page of memory stored on the storage drive 120. This is illustrated at step 320.”  Raychaudhuri paragraph 0048.  “[0050] In some embodiments, the pages that are read may be selected from hot spot areas in a storage system that typically run hotter due to the proximity of other storage drives as well as poorer air flow.” Raychaudhuri paragraph 0050.  “One aspect of the data integrity check process is that the time period between each run of the process can be independently set by a user. Much like the bit error rate threshold and the triggering events, the time period is a preconfigured prior to the operation of the data integrity check process. This is to allow for the various needs of a system. For example, a data centers located in hotter areas may want to monitor offline storage devices with greater frequency than data centers in colder areas.” Raychaudhuri paragraph 0082.  "The time period increment is used to adjust the time period after the data integrity check process completes its operation. For example, the time period increment can be set at an increment of two days in which the time period is adjusted by two days after every run. However, other time periods can be used.” Raychaudhuri paragraph 0083.  “Upon determining that the bit error rate exceeds the bit error rate threshold, the time period is decreased by the time period increment. This is illustrated at step 760. For example, if a time period is set to fourteen days and a time period increment is set to two days, then the time period would be adjusted to twelve days. After twelve days, when the data integrity check occurs and the bit error rate exceeds the bit error rate threshold, the time period would again be adjusted to ten days, and so on.” Raychaudhuri paragraph 0085.  “Upon determining that the bit error rate does not exceed the bit error rate threshold, the time period is increased by the time period increment.” Raychaudhuri paragraph 0086.
This teaches that more pages in areas above some temperature are chosen for the data integrity check of Raychaundhuri and that pages subsequently determined to have higher bit error rates are scanned at a higher rate.  While this implies that pages in areas with a higher temperature are chosen more frequently it is not an express teaching.  
The combination of the above teachings renders the above claim language obvious as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (the application of the increased frequency of page integrity checks (not just scans) in areas more likely to have errors would be seen as an improvement).  The prior art contained a known technique that is applicable to the base device (method, or product) (increasing the frequency of page reads for inspection/repair in response to heat is applicable to the base device). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system. See MPEP § 2143(I)(D).)  
2. The system of claim 1, wherein 
the number of memory pages from each sensitivity tier comprises a percentage of a media scan sample determined based on the targeted scan interval of the sensitivity tier and a power on operating model of the memory component.  (With respect to the term “power on operating model”, this does not appear to be expressly limited in the original specification.  If the number of hours per day the system is on is meant to be an input parameter used to determine tiering of scan intervals, the relationship must be expressly claimed.  Note that the method of Raychaudhuri is carried out with the “power on” and is therefore based on a “power on operating model”.  “[0050] In some embodiments, the pages that are read may be selected from hot spot areas in a storage system that typically run hotter due to the proximity of other storage drives as well as poorer air flow.” Raychaudhuri paragraph 0050.  “One aspect of the data integrity check process is that the time period between each run of the process can be independently set by a user. Much like the bit error rate threshold and the triggering events, the time period is a preconfigured prior to the operation of the data integrity check process. This is to allow for the various needs of a system. For example, a data centers located in hotter areas may want to monitor offline storage devices with greater frequency than data centers in colder areas.” Raychaudhuri paragraph 0082.  “The time period increment is used to adjust the time period after the data integrity check process completes its operation. For example, the time period increment can be set at an increment of two days in which the time period is adjusted by two days after every run. However, other time periods can be used.” Raychaudhuri paragraph 0083.  “Upon determining that the bit error rate exceeds the bit error rate threshold, the time period is decreased by the time period increment. This is illustrated at step 760. For example, if a time period is set to fourteen days and a time period increment is set to two days, then the time period would be adjusted to twelve days. After twelve days, when the data integrity check occurs and the bit error rate exceeds the bit error rate threshold, the time period would again be adjusted to ten days, and so on.” Raychaudhuri paragraph 0085.  “Upon determining that the bit error rate does not exceed the bit error rate threshold, the time period is increased by the time period increment.” Raychaudhuri paragraph 0086.)
3. The system of claim 1, wherein 
the targeted scan interval is based on at least one physical characteristic of the memory component comprising system specifications, memory cell margins, or failure sensitivity of the memory component. (“Temperature and humidity adversely impact the data retention ability in flash drives.”  Raychauduri paragraph 0003.  See rejection of claim 1 citing art discussing temperature and its relationship to failure sensitivity.)
7. The system of claim 1, wherein 
the processing device is further to assign a plurality of memory pages located at uniform intervals in a memory block to a sensitivity tier.  (“In one embodiment, the step is performed by randomly reading a plurality of pages stored within the storage drive 120. The random selection of pages can be performed by various methods such as simple random sampling, systematic sampling, stratified sampling, cluster sampling, and various other sampling methods used to randomly select from a grouping. For example, each page can be given an equal probability of being read.”  Raychaudhuri paragraph 0048.)
8. A method comprising: identifying, by a processing device, a sensitivity value of a memory page in the memory component; assigning the memory page to a sensitivity tier of a plurality of sensitivity tiers based on the sensitivity value of the memory page, wherein each sensitivity tier has a corresponding range of sensitivity values; determining a targeted scan interval for each sensitivity tier of the plurality of sensitivity tiers; and scanning a subset of a plurality of memory pages in the memory component, wherein the subset comprises a number of memory pages from each sensitivity tier determined according to the corresponding targeted scan interval of each sensitivity tier. (See rejection of claim 1.)
9. The method of claim 8, wherein the number of memory pages from each sensitivity tier comprises a percentage of a media scan sample determined based on the targeted scan interval of the sensitivity tier and a power on operating model of the memory component. (See rejection of claim 2.)
10. The method of claim 8, wherein the targeted scan interval is based on at least one physical characteristic of the memory component comprising system specifications, memory cell margins, or failure sensitivity of the memory component. (See rejection of claim 3.)
14. The method of claim 8 further comprises assigning a plurality of memory pages located at uniform intervals in a memory block to a sensitivity tier. (See rejection of claim 7.)
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Raychaudhuri (US 2020/0135293, filed 2018, different assignee) and Chang (Improving PCM Endurance with a Constant-Cost Wear Leveling Design, 2016). 
4. The system of claim 1, wherein 
to identify the sensitivity value of the memory page, the processing device is further to determine a failure metric based on a width of a word-line associated with the memory page. (The previously cited art does not teach that the width of the word-line of a memory page (i.e. the page size) is used to identify the sensitivity of the page (to wear).  
Chang teaches: “In our design and implementation, the write count of a page is increased only when the data from cache is written back to the page on PCM. Therefore, the actual unit of a write to PCM is “cache line size.” As a result, the overestimation of write counts can be quantified and expressed as (page size)/(cache line size), which represents the maximum amplification of write counts. For example, assuming that the page size is 4KB and the cache line size of the last level cache is 64B, the maximum amplification is 64 (4KB/64B). The focus of this work is the lifetime-aware management unit, which decides how to allocate and swap pages to enhance the PCM endurance. The execution of this unit is facilitated with the hardware support and is automatically triggered by the hardware when a PCM page is to be updated/written. . . . For the lifetime-aware management, a young page should be acquired immediately when page allocation or page swapping needs to be performed. The main idea is to place older pages far away so that they are less likely to be used.”  Chang page 6 last paragraph continued onto page 7.  Note that the maximum write amplification increases (increasing wear) as the page size increases all other things being the same.  
It would have been obvious to one of ordinary skill in the art in view of Chang to use the page size to determine the sensitivity tier of a page for wear leveling purposes because increased page size is known to reduce the useful life of flash memory because larger pages (wider wordlines) result in more copied data each time a small amount of data is updated.)
11. The method of claim 8, wherein determining the sensitivity value of a memory page comprises identifying a failure matrix based on width of a word-line associated with the memory page. (See rejection of claim 4.)
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Raychaudhuri (US 2020/0135293, filed 2018, different assignee) and Wong (US 2018/0357412)
5. The system of claim 1, wherein
to assign a memory page to a sensitivity tier, the processing device is further to assign the memory page to a static list of sensitive pages based on at least one of qualification or manufacturing data of the memory component.  (See rejection of claim 1 noting that response to temperature is a “qualification . . . of the memory component”.  
The previously cited art does not teach storing a list of page characteristics from the manufacturer.  
Wong teaches: “[0030] Known Bad Pages Map--This is a bitmap which has one bit to represent every page in the stripe. If a bit is on, it indicates that the corresponding page in the stripe is known (before the back-up operation begins) to belong to a bad block. Manufacturers provide a list for each flash device sold indicating the locations of each block known to be unusable within the device. [0031] Grown Bad Pages Map--This is also a bitmap which has one bit to represent every page in the stripe. If a bit is on, it indicates that a particular page in the stripe belongs to a block that was discovered to be bad some time during the back-up operation. This block was not included in the original bad block list provided by the flash manufacturer.” Wong paragraphs 0030-0031.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Wong before the effective filing date because maintaining an attribute list of pages/blocks helps manage pages/blocks of data consistent with the physical capabilities of the device (e.g. if the block is bad it is on the lowest sensitivity tier because it stores no data to be corrupted)
12. The method of claim 8, wherein assigning the memory page to a sensitivity tier comprises assigning the memory page to a static list of sensitive pages based on at least one of qualification or manufacturing data of the memory component. (See rejection of claim 5.)
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raychaudhuri (US 2020/0135293, filed 2018, different assignee), Lin (US 2008/0239808), Jung (2019/0227732, filed 2019, different assignee)
6. The system of claim 1, wherein 
to assign a memory page to a sensitivity tier, the processing device is further to assign the memory page to a dynamic list of sensitive pages based on a refresh rate of a memory block caused by the memory page. (The previously cited art does not expressly teach assigning to a sensitivity tier based on refresh rates.
Lin teaches: “The subject matter herein relates generally to techniques of refreshing data stored in re-programmable non-volatile memory, and, more specifically, to the correction and refresh of stored data in response to potential disturbs of the data that can be caused by reading other data.”  Lin paragraph 0002. “Therefore, it is beneficial to restore shifting charge levels back to the centers of their state ranges from time-to-time, before disturbing operations cause them to shift completely out of their defined ranges, in which case erroneous data are then read. Such a process, termed data refresh or scrub[.]”  Lin paragraph 0015.  “In response to data being read from less than all of a group of memory cells by a host or otherwise, such as fewer than all the pages of a block, a scrub read is performed on a small proportion of the memory cells in the block, such as one or a small number of sectors, and the quality of the scrub read data is checked by use of the ECCs stored with the sectors of data. The scrub read most commonly, but not always, reads data stored in one or more pages that were not read in response to the command. If there are an excessive number of errors in the scrub read data, then the entire block is refreshed. . . . This process is desirably performed often enough to avoid the stored data being disturbed to the extent that they are no longer correctable by use of the ECCs, but not so often that performance of the memory system is excessively degraded. By limiting the scrub read to a small amount of the storage capacity of a block, such as just one or a few sectors or one or two pages, the overhead added to the memory operation by the scrub process is minimized.”  Lin paragraph 0018.  A scrub read is then performed on the unread one or both of these more vulnerable pages.” Lin paragraph 0020.  “The parameters 55 may include a quantity related to the number of program/erase cycles experienced by the block ("hot counts"), this quantity being updated after each cycle or a preset number of cycles.” Lin paragraph 0046.  “It is then determined whether fewer than all the pages of the block were read. If so, with some few exceptions, the data of one page is typically scrub read from that block.” Lin paragraph 0070. “[0073] If it is determined in the step 203 that the number of any bit errors in the commanded data read is below the threshold, a single page, or, alternatively, a very small proportion of the number of pages of the block, are identified for a scrub read, in a step 207. This is the page(s) of the block that is determined to be most vulnerable to having its data disturbed as the result of the completed partial block command read.” Lin paragraph 0073.  “The number of bit errors in the data read from various pages in response to a command, as determined by the ECC in the ordinary course of reading the data, can also be a criterion that is used in some circumstances to identify the most vulnerable page(s). For example, the number of bit errors in data that have been command read from one of the extreme pages 0 or 31 of a block may be used to determine whether that page is a candidate for the most vulnerable page.” Lin paragraph 0076.  “Yet another criterion for identifying the most vulnerable page(s) of a block is the physical proximity of pages not read in response to the command and those that were read. For example, data stored in an unread page immediately adjacent a page that was command read are typically more likely to be disturbed than a page separated from a command read page by one or more unread pages.” Lin paragraph 0077. “Once the most vulnerable page(s) of the block is identified, a next step 209 determines whether the identified page(s) should be scrub read.” Lin paragraph 0080.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lin before the effective filing date because unread pages in blocks are more likely to contain errors and therefore more likely to benefit from being refreshed at a higher rate.
The previously cited art does not teach putting pages on a list.  
Jung teaches: “Upon deciding that the immediate scrub operation is required (S1250), the scrub scheduler schedules a scrub operation (S1260). Accordingly, a memory controller performs the scrub operation on a page with a higher priority (S1270). In some embodiments, the scrub scheduler appends the corresponding page to a list of pages to be scrubbed, using a scrub sequence number. In one embodiment, the scrub scheduler may append the corresponding page to the list of pages to be scrubbed in the corresponding bank.”  Jung paragraph 0097.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Jung before the effective filing date as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (because the list allows ordering of pages in more need of refresh/scrub and/or inspection).  The prior art contained a known technique that is applicable to the base device (method, or product) (the technique is applicable to the technique including scrubbing and inspection of pages for errors). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system. See MPEP § 2143(I)(D).)
13. The method of claim 8, wherein assigning the memory page to a sensitivity tier comprises assigning the memory page to a dynamic list of sensitive pages based on a refresh rate of a memory block caused by the memory page. (See rejection of claim 6.)
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raychaudhuri (US 2020/0135293, filed 2018, different assignee) and Parkinson (US 2019/0221273, filed March 2019, different assignee)
15. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: 
define a plurality of media scan slots, to which a plurality of memory pages, corresponding to a plurality of sensitivity tiers, is to be assigned, wherein each sensitivity tier in the plurality of sensitivity tiers comprises a range of sensitivity values and a set of memory (See rejection of claim 1.  The recited “media scan slots” will be addressed below where they are further limited.) assign a plurality of the media scan slots to each sensitivity tier of the plurality of sensitivity tiers, wherein a first number of slots in a first plurality of slots assigned to a first sensitivity tier is greater than a second number of slots in a second plurality of slots assigned to a second sensitivity tier wherein the sensitivity values corresponding to the first tier are greater than the sensitivity values corresponding to the second tier; assign, for each sensitivity tier of the plurality of sensitivity tiers, a memory page of the list of memory pages of the respective tier to a media scan slot of the plurality of media scan slots assigned to the respective tier; and scan the plurality of memory pages assigned to the number of media scan slots. (This is obvious over the art cited in the rejection of claim 1 in combination with Parkinson.  The art cited in the rejection of claim 1 teaches scanning/refreshing more pages of higher sensitivity tiers but fails to discuss the buffers allocated to scan/refresh those pages. 
Parkinson teaches: “The maintenance component 150 may, in the same or a subsequent refresh window, buffer the data, and/or write the data (e.g., to the same memory region, to a different memory region, swap and/or rotate the data, or the like) during a subsequent refresh window after a subsequent refresh command” Parkinson paragraph 0046.  “In response to the error circuit 508 determining that an error metric for read data satisfies an error threshold, in some embodiments, the maintenance circuit 506 is configured to buffer the read data between reading the data in response to the read request and rewriting the data in response to the refresh command. For example, in response to the error circuit 508 determining that the error metric for read data satisfies the error threshold, the maintenance circuit 506 may buffer and/or store the read data in volatile memory, such as a read buffer, a transfer buffer, or the like of the non-volatile memory device 120 until the next refresh command is received and the maintenance circuit 506 rewrites the data back to the non-volatile memory medium 122.” Parkinson paragraph 0131.  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Parkinson to allocate the pages of the given tiers of the previously cited art before the effective filing date as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (allocating a buffer for the corresponding number of pages or corresponding amount of data to be refreshed allows analysis of the data as well as holding the data so that either the source block can be erased or for transfer to another block, thereby allowing more flexible scheduling).  The prior art contained a known technique that is applicable to the base device (method, or product) (the buffering of data being checked/refreshed is applicable to the primary reference). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system. See MPEP § 2143(I)(D). Also, for scanning of the pages, see rejection of claim 1.  For pages assigned to slots, note that pages in the slots (in the buffer) have been “assigned” to a given area/slot of the buffer.)
16. The non-transitory computer-readable storage medium of claim 15, wherein each of the plurality of sensitivity tiers is associated with a corresponding targeted scan interval. (See rejection of claim 1.)
17. The non-transitory computer-readable storage medium of claim 16, wherein the first number of slots is based on the targeted scan interval of the respective sensitivity tier. (This is obvious over the combination of art cited in the rejection of claim 15.  The primary reference teaches scanning more pages per unit time and that this dictates a need of a buffer used to scan the pages.  Parkinson teaches allocating buffer space to pages being scanned.  Note that more space is required in a buffer holding more pages at a given moment. The motivation to combine from claim 15 applies.  Note also: "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.)
18. The non-transitory computer-readable storage medium of claim 15, wherein each sensitivity tier of the plurality of sensitivity tiers further comprises a plurality of memory pages physically located at uniform intervals in a memory block. (See rejection of claim 7.)
19. The non-transitory computer-readable storage medium of claim 15, wherein the memory page of the list of memory pages of the respective tier has a sensitivity value, the sensitivity value corresponds to a range of sensitivity values associated with the respective sensitivity tier. (See rejection of claim 1.)
20. The non-transitory computer-readable storage medium of claim 15, wherein the number of media scan slots is based at least on one of system specifications, memory cell margins, or failure sensitivity of the memory component.  (See rejection of claim 3 and the teaching of Parkinson cited in claims 15 and 17 noting that more buffer space is required to scan a larger number of pages per unit time to be scanned.)


Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. 
Rejections under § 112a
Section a: No specific arguments are put forth.  The change to “identifying” avoids the lack of support for determining a specific type of value (e.g. “identifying a wordline width” would be supported) but fails to address the genus species issue and the lack of support for using the identified value to assigning a page to a specific tier.  
Section b: Applicant cites paragraph 0017 which only supports scanning at a specific period.  This alone does not support determining a number of pages from each tier determined according to the corresponding scan interval, as there is no determination of a number of pages in the cited portion of the specification.
Section c: Applicant states that claims 2 and 9 have been amended to overcome the rejection under this section. No specific arguments are put forth.  Note that naming the model does not clearly limit structure or require steps to be performed (absent an express definition of the model name in the specification, which was not found).  
Section d: Applicant states that the claims do not recite using all types of system specifications and failure sensitivities.  Absent some limitation of the claimed terms, system specifications and failure sensitivities are however within the scope of the claim language.  
Section e: this rejection is withdrawn based claim amendments.  
Section f: Applicant states that claims 5 and 12 are supported in paragraph 0042.  Merely stating that a list of sensitive pages is generated at the factory without any method of determining which pages are sensitive fails to support a finding of possession of a method of assigning pages to sensitivity tiers based on ”manufacturing data”.   
Section g: Applicant’s citation of paragraph 0050 is noted but this is non-responsive to the issue raised in the rejection.  
Section h: The rejection to this claim is withdrawn based on claim amendments.   
Rejections under § 112b
No specific arguments are put forth.  The rejection of claim 16 is withdrawn based on claim amendments.  
Rejections under § 103
Applicant states that Raychaudhuri fails to expressly teach using temperature to change the scan interval.  This is obvious over Raychaudhuri’s teaching of running integrity checks at the page level, hotter pages in devices located in hotter areas, and checking integrity of data stored in hotter areas as stated in the rejection. 
Applicant states that the dependent claims are patentable based on their dependence from the independent claims.  The independent claims are not allowable.  
Applicant states that claim 15 is patentable but no distinction from the language of the cited art is argued.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
Managing multi-granularity flash translation layers in solid state drives
US 10222984 B1
"The unmodified data is an unnecessary write in that the data value does not change--it is rewritten so that a full logical page can be written. The smaller the write data size relative to the SSD logical page size, the greater the flash wear due to unmodified data. Further, the read-modify-write operation imposes additional processing overhead." paragraph 62.  "One method to reduce flash wear and improve efficiency for small writes is to decrease the SSD logical page size. " paragraph 63.  "A smaller logical page size can reduce write wear but the additional DRAM increases unit costs, whereas a larger logical page size will reduce SSD cost at the expense of increased flash wear rate." paragraph 64.  
Cloud-Based Solid State Device (SSD) With Dynamically Variable Error Correcting Code (ECC) System
US 20160350187 A1
"FIG. 1 illustrates an example method 100 associated with dynamically selecting an ECC approach for a SSD. . . . In one embodiment, the SSD is a NAND flash memory device. The electronic forensic data about the cloud storage system may include a return rate data, a random access time data, a read latency time data, a data transfer rate data, a read performance data, a wear levelling data, an access frequency data, a firmware bug data, a program disturb data, a page size data, or a flash memory type data."
Multi-array operation support and related devices, systems and software
US 9229854 B1
"Once again, if reserved space is to be used to support multi-page writes and reads of different page sizes, it can be advantageous to support either a separate wear leveling process for each class of reserved space (e.g., for 2-page writes)," paragraph 160.
MULTI-WRITE CODING OF NON-VOLATILE MEMORIES
US 20110138104 A1
"The minimizing may be performed by selecting a code sequence that results in less than a threshold wear cost being incurred when the writing to the memory page. The threshold may be programmable and/or it may be set/adjusted automatically in response to the number of bits in the data being written (e.g., the data rate of the compressed data if compression is used, the data rate of the data to be written if compression is not used) and the number of bits (or size) of the memory page. " paragraph 0043.  
FLEXIBLE MEMORY OPERATIONS IN NAND FLASH DEVICES
US 20090196102 A1
"While multi-media applications benefit from large page sizes, SSD applications accelerate wear of the memory cells because even the memory cells in the same page that are not being programmed must first be erased, thereby exposing the memory cells to unwanted and unnecessary erase cycles. " paragraph 0085.  

US 10445229 B1
"Generally speaking, the need for wear leveling can be detected either by the memory controller or the host, as represented by numerals 1205 and 1206; a number of measures can be used for this purpose, such as a detection of a difference in EU wear for a given memory range exceeding a predetermined threshold. Alternatively, a statistical measure can also be used (e.g., statistical variance) to inherently apply a weighted measure across the entire memory range being managed by a memory controller. Once again, if reserved space is to be used to support multi-page writes and reads of different page sizes, it can be advantageous to support either a separate wear leveling process for each class of reserved space (e.g., for 2-page writes), or alternatively, to periodically change the physical addresses used for these operations (e.g., so as to periodically swap EUs for single plane writes with EUs paired for multi-page writes, thereby "precessing" space assignment for each reserved class through available physical space)." paragraph 159.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139